—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered April 12, 2002, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
*257It is well settled that a jury verdict in favor of a defendant should not be set aside as against the weight of the evidence and a new trial granted unless “the jury could not have reached the verdict on any fair interpretation of the evidence” (Nicastro v Park, 113 AD2d 129, 134 [1985] [internal quotation marks omitted]). In the instant case, there is no basis to overturn the verdict (see Yacobellis v National Amusements, 289 AD2d 485 [2001]; Nicastro v Park, supra). Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.